EXHIBIT 10.1

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT dated
as of December 11, 2014.

 

BY AND AMONG:

 

RGLD GOLD AG (f/k/a RGL ROYALTY AG), a Swiss Corporation

 

(the “Purchaser”),

 

TERRANE METALS CORP., a corporation amalgamated under the laws of British
Columbia by amalgamation of 0888046 B.C. Ltd. and Terrane Metals Corp.

 

(the “Vendor”),

 

ROYAL GOLD, INC., a corporation incorporated under the laws of the State of
Delaware

 

(“Royal Gold”),

 

- and -

 

THOMPSON CREEK METALS COMPANY INC., a corporation incorporated under the laws of
British Columbia

 

(“Thompson Creek”).

 

WITNESSES THAT:

 

WHEREAS Vendor, Purchaser, Thompson Creek and Royal Gold are parties to that
certain Amended and Restated Purchase and Sale Agreement dated as of
December 14, 2011, as amended by that certain First Amendment to Amended and
Restated Purchase and Sale Agreement, dated August 8, 2012 (the “Amended and
Restated Agreement”);

 

WHEREAS pursuant to Section 17.6 of the Amended and Restated Agreement, the
Amended and Restated Agreement may not be changed, amended or modified in any
manner, except pursuant to an instrument in writing signed on behalf of each of
the Parties thereto;

 

WHEREAS Vendor, Purchaser, Thompson Creek and Royal Gold desire to make certain
amendments to the Amended and Restated Agreement as set forth in this Second
Amendment to the Amended and Restated Agreement (this “Second Amendment”);

 

AND WHEREAS, unless otherwise defined herein, capitalized terms when used in
this Second Amendment (including these recitals) shall have the respective
meanings set forth in the Amended and Restated Agreement.

 

NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties hereto, the Parties
mutually agree as follows:

 

1.              Amendments to Article 1 of the Amended and Restated Agreement.

 

The following definitions are hereby inserted into Section 1.1 of the Amended
and Restated Agreement in the applicable alphanumeric location:

 

“Cap Expiration Date” has the meaning set out in Section 8.6(a).

 

“Determination Date” has the meaning set out in Section 8.6(g)(iii).

 

“Existing Encumbrance Cap” has the meaning set out in Section 8.6(a).

 

“Gold Recovery Condition” means the achievement of 80% of the designed average
daily gold metallurgical recovery rate of 71% for one calendar quarter. The
average daily gold metallurgical recovery rate for a given calendar quarter
shall be calculated by dividing (x) the sum of the gold metallurgical recovery
rates achieved for each calendar day during the calendar quarter by (y) the
number of calendar days in such quarter. If the average

 

--------------------------------------------------------------------------------


 

daily gold metallurgical recovery rate for a given calendar quarter is at or
above 56.8%, the Gold Recovery Condition will have been satisfied for such
quarter.

 

“Response Period” has the meaning set out in Section 8.6(g)(iii).

 

“Second Amendment” means that certain Second Amendment to Amended and Restated
Purchase and Sale Agreement by and among Vendor, Purchaser, Thompson Creek, and
Royal Gold dated December 11, 2014.

 

“Second Amendment Effective Date” has the meaning set out in Section 4 of the
Second Amendment.

 

“Special Encumbrance Cap” has the meaning set out in Section 8.6(g)(i).

 

“Special Encumbrance Period” has the meaning set out in Section 8.6(g)(i).

 

“Throughput and Recovery Report” has the meaning set out in Section 8.6(g)(ii).

 

“Throughput Condition” means the achievement of 80% of the designed average
daily mill throughput of 60,000 tonnes for one calendar quarter. The average
daily mill throughput for a given calendar quarter shall be calculated by
dividing (x) the sum of the tonnes of mill throughput achieved for each calendar
day during the calendar quarter by (y) the number of calendar days in such
quarter. If the average daily mill throughput for a given calendar quarter is at
or above 48,000 tonnes, the Throughput Condition will have been satisfied for
such quarter.

 

“Unit” has the meaning given in the definition of Monthly Production Report.

 

2.              Additional Amendment to Article 1 of the Amended and Restated
Agreement

 

A.              The definition of “Monthly Production Report” set forth in
Article 1 of the Amended and Restated Agreement is hereby deleted in its
entirety and replaced with the following:

 

“Monthly Production Report” means:

 

(a)         a written report in relation to a calendar month prepared by the
Vendor or its Affiliates with respect to the Milligan Project, together with
such other materials and information as the Purchaser reasonably may request,
which at a minimum shall include:

 

(i)                                     a narrative of the operational
performance of the Milligan Project for each of the following operational
departments or major budget units: health and safety, mining, processing,
environmental, and administration (herein “Unit”);

 

(ii)                                  A narrative of optimization projects,
programs and initiatives underway within each Unit;

 

(iii)                               Operating and capital expenses, and unit
costs for each Unit and on a consolidated basis;

 

(iv)          a summary of the types, tonnes or tons of materials mined and gold
and copper grade of ore mined;

 

(v)                                 types, tonnes or tons and gold and copper
grade of any ore stockpiled;

 

(vi)                              with respect to any processing plant of the
Milligan Facilities, the types, tonnes or tons and gold and copper grade of
processed ore; recoveries for gold and copper; dry concentrate tonnage or tonage
and gold and copper grades; and doré weight and gold grade;

 

(vii)                           the number of ounces of gold and copper
contained in ore processed during such month, but not delivered to an Offtaker
by the end of such month; and

 

(viii)                        a narrative of other noteworthy matters when
information is available, including but not limited to: (A) marketing,
transportation, geology and exploration, land and tile, and legal activities,
(B) material health and safety violations, (C) material violations of Applicable
Law (including Environmental Laws), (D) blockades or other disputes or
disturbances

 

2

--------------------------------------------------------------------------------


 

with First Nations groups, and (E) a summary of the status of Permits and Permit
applications and any Permit violations.”

 

3.                                      Amendments to Article 8 of the Amended
and Restated Agreement.

 

A.            Section 8.6(a) of the Amended and Restated Agreement is hereby
amended as follows:

 

(a)   By deleting the first sentence in its entirety and replacing it with the
following:

 

“Until the earlier of (i) the date on which 425,000 ounces of Refined Gold have
been sold and Delivered to the Purchaser under this Agreement and (ii) the date
on which the outstanding balance of the Payment Deposit, as set forth in the
Deposit Record, has been reduced by US$280,000,000 (such earlier date, the “Cap
Expiration Date”), neither the Vendor nor any Affiliate of the Vendor shall
grant or incur Encumbrances against the assets of the Milligan Project
(excluding, for the avoidance of doubt, any Financing described in
Section 8.6(e)(i) or any Encumbrance described in Section 8.6(g)), which
Encumbrances are senior to or pari passu with the liens granted to the Purchaser
under the Security Agreements in aggregate principal amount exceeding
US$350,000,000, whether in respect of any Financing or any other secured
financing (the “Existing Encumbrance Cap”).  For the avoidance of doubt, the
Parties acknowledge and agree that, on the Cap Expiration Date, the Existing
Encumbrance Cap set forth in the preceding sentence and the Special Encumbrance
Cap set forth in Section 8.6(g)(i) shall terminate.”

 

B.            Section 8.6 of the Amended and Restated Agreement is hereby
amended by inserting the following as a new Section 8.6(g):

 

“(g)

 

(i)             Commencing on the Second Amendment Effective Date and ending on
the Cap Expiration Date (the “Special Encumbrance Period”), the Vendor and/or
any of its Affiliates may incur Encumbrances against the assets of the Milligan
Project, which Encumbrances are senior to or pari passu with the liens granted
to the Purchaser under the Security Agreements, and such Encumbrances will not
be subject to the Existing Encumbrance Cap, provided that (A) such Encumbrances
(x) secure hedging obligations of the Vendor or any of its Affiliates incurred
in connection with (a) gold and copper production solely from the Milligan
Project or (b) foreign currency exchange risk relating solely to the Milligan
Project or (y) secure one or more corporate credit facility(ies) provided to the
Vendor or any of its Affiliates, the proceeds of which are utilized by Vendor
solely in connection with the Milligan Project and (B) the aggregate amount of
the obligations secured by such Encumbrances does not exceed the Special
Encumbrance Cap at any given time during the Special Encumbrance Period.
“Special Encumbrance Cap” means: (1) from and after the Second Amendment
Effective Date, $25,000,000, and, (2) from and after the Determination Date,
$50,000,000.  For avoidance of doubt, the cumulative Special Encumbrance Cap
shall not exceed $50,000,000.

 

(ii)          As soon as practicable after the end of each calendar quarter,
commencing with the first calendar quarter ending after the Second Amendment
Effective Date and ending on the Determination Date (as defined below), the
Vendor shall provide to the Purchaser a report summarizing the average daily
mill throughput at the Milligan Facilities and the average daily gold
metallurgical recovery rate, in each case, for the calendar quarter just
completed (the “Throughput and Recovery Report”).

 

(iii)       If the Throughput and Recovery Report appears to evidence the
satisfaction of the Gold Recovery Condition and the Throughput Condition for the
applicable calendar quarter, then, within five Business Days following its
receipt of the Throughput and Recovery Report (the “Response Period”), the
Purchaser shall (acting reasonably) notify the Vendor that it accepts or rejects
the Throughput and Recovery Report. If the Purchaser rejects the Throughput and
Recovery Report or any aspect thereof, the Purchaser, acting in good faith,
shall discuss its objections with the Vendor in a bona fide effort to resolve
such objections within five Business Days after the expiration of the Response
Period. A failure of the Purchaser to notify the Vendor by the expiration of the
Response Period that it rejects the Throughput and Recovery Report or any aspect
thereof shall be

 

3

--------------------------------------------------------------------------------


 

construed as an acceptance of the Throughput and Recovery Report.  Effective as
of the earlier of (A) the Purchaser’s acceptance of the Throughput and Recovery
Report, (B) the expiration of the Response Period, during which period the
Purchaser fails to notify the Vendor that it rejects the Throughput and Recovery
Report, and (C) the date on which the Vendor and the Purchaser resolve any
objections of the Purchaser with respect to the Throughput and Recovery Report
and agree that it evidences the satisfaction of the Gold Recovery Condition and
the Throughput Condition (such date, the “Determination Date”), the Special
Encumbrance Cap shall be increased to $50,000,000, and no additional Throughput
and Recovery Reports will be required from the Vendor. For avoidance of doubt,
if the Purchaser rejects the Throughput and Recovery Report or any aspect
thereof prior to the expiration of the Response Period, the Determination Date
shall not occur unless and until the Vendor and the Purchaser have resolved any
objections of the Purchaser with respect to the Throughput and Recovery Report
and agree that it evidences the satisfaction of the Gold Recovery Condition and
the Throughput Condition.

 

(iv)      If the Determination Date does not occur, then the Special Encumbrance
Cap will remain at $25,000,000, and the Vendor will submit a Throughput and
Recovery Report for the following quarter(s) until the Determination Date.

 

4.                                      Conditions to Effectiveness.

 

The amendments to the Amended and Restated Agreement set forth in this Second
Amendment shall become effective when this Second Amendment is signed and
delivered by the Parties (the “Second Amendment Effective Date”).

 

5.                                      General.

 

A.            Except as otherwise expressly provided by this Second Amendment,
all terms, conditions and provisions of the Amended and Restated Agreement shall
remain unchanged.  It is declared and agreed by each of the Parties that the
Amended and Restated Agreement, as amended hereby, shall continue in full force
and effect, and that this Second Amendment and the Amended and Restated
Agreement shall be read and construed as one instrument.

 

B.            This Second Amendment shall be governed by and construed under the
laws of the Province of British Columbia and the federal laws of Canada
applicable therein (without regard to its laws relating to any conflicts of
laws).  The United Nations Vienna Convention on Contracts for the International
Sale of Goods shall not apply to this Second Amendment.

 

C.            This Second Amendment may be executed in one or more counterparts,
and by the Parties in separate counterparts, each of which when executed shall
be deemed to be an original, but all of which taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Second Amendment by telecopy or electronic scan shall be effective
as delivery of a manually executed counterpart of this Second Amendment.

 

IN WITNESS WHEREOF the Parties have executed this Second Amendment as of the day
and year first written above.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

 

RGLD GOLD AG

 

 

 

Per:

/s/ Stefan Wenger

 

 

Stefan Wenger

 

 

Vice Chairman

 

 

 

 

Per:

/s/ Jason Hynes

 

 

Jason Hynes
Vice President

 

 

 

 

TERRANE METALS CORP.

 

 

 

Per:

/s/ Pamela L. Saxton

 

 

Name:

Pamela L. Saxton

 

 

Title:

EVP and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ROYAL GOLD, INC.

 

 

 

Per:

/s/ William Heissenbuttel

 

 

Name:

William Heissenbuttel

 

 

Title:

Vice President Corporate
Development

 

 

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

Per:

/s/ Pamela L. Saxton

 

 

Name:

Pamela L. Saxton

 

 

Title:

EVP and Chief Financial Officer

 

5

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO THE AMENDED AND RESTATED SECURITY AGREEMENT COLLATERAL DATED
AS OF DECEMBER 11, 2014.

 

BETWEEN:

 

TERRANE METALS CORP., a company amalgamated under the laws of British Columbia
by amalgamation of 0888046 B.C. Ltd. and Terrane Metal Corp., 26 West Dry Creek
Circle, Littleton, Colorado 80120 (Fax No. 303 761 7420)

 

(“Vendor”)

 

AND:

 

RGLD GOLD AG (formerly known as RGL ROYALTY AG), a corporation incorporated
under the laws of Switzerland, c/o SchelPart AG, Baarerstrasse 71, 6300 Zug,
Switzerland (Fax No. +41 41 530 1433)

 

(the “Purchaser”)

 

BACKGROUND

 

A.                                    Vendor, the Purchaser, Royal Gold, Inc., a
corporation organized under the laws of the State of Delaware and Thompson Creek
Metals Company Inc., a company governed by the laws of the Province of British
Columbia, are parties to a gold purchase and sale agreement dated October 20,
2010 (the “Original Purchase Agreement”).

 

B.                                    Pursuant to the terms of the Original
Purchase Agreement, Vendor executed and delivered to the Purchaser a security
agreement collateral dated as of October 20, 2010 which created a security
interest in the Collateral as therein defined (the “Original Security
Agreement”).

 

C.                                    Vendor, the Purchaser, Thompson Creek and
Royal Gold desired to amend and restate the Original Purchase Agreement in its
entirety and have therefore entered into an amended and restated gold purchase
and sale agreement dated December 14, 2011 (the “Amended Purchase Agreement”).

 

D.                                    Pursuant to the terms of the Amended
Purchase Agreement, Vendor executed and delivered to the Purchaser an amended
and restated security agreement collateral dated as of December 14, 2011 which
created a security interest in the Collateral as therein defined (the “Amended
and Restated Security Agreement”).

 

E.                                     Vendor, the Purchaser, Thompson Creek and
Royal Gold desired to amend the Amended Purchase Agreement and therefore entered
into a first amendment to amended and restated purchase and sale agreement dated
as of August 8, 2012 (the “First PSA Amendment”).

 

F.                                      Pursuant to the terms of the First PSA
Amendment, the Vendor and the Purchaser amended the Amended and Restated
Security Agreement on the terms set forth in a first amendment to the amended
and restated security agreement dated as of August 8, 2012 (the “First Security
Agreement Amendment”).

 

G.                                    Vendor, the Purchaser, Thompson Creek and
Royal Gold desire to make certain further amendments to the Amended Purchase
Agreement and have therefore entered into a second amendment to amended and
restated purchase and sale agreement dated as of December 11, 2014 (the “Second
PSA Amendment”).

 

H.                                   It is a condition of the Second PSA
Amendment that the Vendor and the Purchaser amend the Amended and Restated
Security Agreement on the terms set forth in this second amendment to the
amended and restated security agreement dated as of December 11, 2014 (the
“Second Security Agreement Amendment”).

 

AGREEMENTS

 

NOW THEREFORE in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Amendments

 

1.1                               The Amended and Restated Security Agreement be
and is hereby amended as follows:

 

(a)                                 Recital C is deleted in its entirety and
replaced as follows:

 

“Vendor, the Purchaser, Thompson Creek and Royal Gold desired to amend and
restate the original purchase agreement in it entirety and have therefore
entered into an amended and restated gold purchase and sale agreement dated
December 14, 2011 as amended by the first amendment to amended and restated
purchase and sale agreement dated as of August 8, 2012 and by the second
amendment to amended and restated purchase and sale agreement dated as of
December 11, 2014 (the “Purchase Agreement”).

 

(b)                                 The definition of Security Agreement as
defined in Schedule 1.1 is hereby deleted and replaced with the following:

 

““Security Agreement” means this amended and restated security agreement as
amended by the first amendment to amended and restated security agreement dated
as of August 8, 2012 and by the second amendment to amended and restated
security agreement dated as of December 11, 2014 and all schedules attached
thereto.  All uses of the words “hereto”, “herein”, “hereof”, “hereby” and
“hereunder” and similar expressions refer to this Security Agreement and not to
any particular section or portion of it.  References to an “Article”, “Section”,
“Subsection” or “Schedule” refer to the applicable article, section, subsection
or schedule of this Security Agreement.”

 

2.                                      General

 

2.1                               Except as otherwise expressly provided by this
Second Security Agreement Amendment, all terms, conditions and provisions of the
Amended and Restated Security Agreement as amended by First Security Agreement
Amendment shall remain unchanged.  It is declared and agreed by each of the
parties that the Amended and Restated Security Agreement, as amended by the
First Security Agreement Amendment and this Second Security Agreement Amendment
shall continue in full force and effect, and that the Amended and Restated
Security Agreement, the First Security Agreement Amendment and this Second
Security Agreement Amendment shall be read and construed as one instrument.

 

2.2                               This Second Security Agreement Amendment may
be executed in one or more counterparts, and by the parties in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Second Security
Agreement Amendment by telecopy or electronic scan shall be effective as
delivery of a manually executed counterpart of this Second Security Agreement
Amendment.

 

TO EVIDENCE THEIR AGREEMENT each of the parties has executed this Second
Security Agreement Amendment on the respective dates appearing below.

 

TERRANE METALS CORP.

 

 

 

By:

/s/ Pamela L. Saxton

 

Authorized Signatory

 

 

 

Dated:

12/11/14

 

 

 

 

RGLD GOLD AG

 

 

 

By:

/s/ Bruce C. Kirchhoff

 

Authorized Signatory

 

 

 

Dated:  12/11/14

 

 

2

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO THE AMENDED AND RESTATED SECURITY AGREEMENT MINING CLAIMS
AND LEASES DATED AS OF DECEMBER 11, 2014.

 

BETWEEN:

 

TERRANE METALS CORP., a company amalgamated under the laws of British Columbia
by amalgamation of 0888046 B.C. Ltd. and Terrane Metal Corp., 26 West Dry Creek
Circle, Littleton, Colorado 80120 (Fax No. 303 761 7420)

 

(“Vendor”)

 

AND:

 

RGLD GOLD AG (formerly known as RGL ROYALTY AG), a corporation incorporated
under the laws of Switzerland, c/o SchelPart AG, Baarerstrasse 71, 6300 Zug,
Switzerland (Fax No. +41 41 530 1433)

 

(the “Purchaser”)

 

BACKGROUND

 

I.                                        Vendor, the Purchaser, Royal
Gold, Inc., a corporation organized under the laws of the State of Delaware and
Thompson Creek Metals Company Inc., a company governed by the laws of the
Province of British Columbia, are parties to a gold purchase and sale agreement
dated October 20, 2010 (the “Original Purchase Agreement”).

 

J.                                        Pursuant to the terms of the Original
Purchase Agreement, Vendor executed and delivered to the Purchaser a security
agreement mining claims dated as of October 20, 2010 which created a security
interest in the Collateral as therein defined (the “Original Security
Agreement”).

 

K.                                   Vendor, the Purchaser, Thompson Creek and
Royal Gold desired to amend and restate the Original Purchase Agreement in its
entirety and have therefore entered into an amended and restated gold purchase
and sale agreement dated December 14, 2011 (the “Amended Purchase Agreement”).

 

L.                                     Pursuant to the terms of the Amended
Purchase Agreement, Vendor executed and delivered to the Purchaser an amended
and restated security agreement mining claims and leases dated as of
December 14, 2011 which created a security interest in the Collateral as therein
defined (the “Amended and Restated Security Agreement”).

 

M.                                 Vendor, the Purchaser, Thompson Creek and
Royal Gold desired to amend the Amended Purchase Agreement and therefore entered
into a first amendment to amended and restated purchase and sale agreement dated
as of August 8, 2012 (the “First PSA Amendment”).

 

N.                                    Pursuant to the terms of the First PSA
Amendment, the Vendor and the Purchaser amended the Amended and Restated
Security Agreement on the terms set forth in a first amendment to the amended
and restated security agreement dated as of August 8, 2012 (the “First Security
Agreement Amendment”).

 

O.                                    Vendor, the Purchaser, Thompson Creek and
Royal Gold desire to make certain further amendments to the Amended Purchase
Agreement and have therefore entered into a second amendment to amended and
restated purchase and sale agreement dated as of December 11, 2014 (the “Second
PSA Amendment”).

 

P.                                      It is a condition of the Second PSA
Amendment that the Vendor and the Purchaser amend the Amended and Restated
Security Agreement on the terms set forth in this second amendment to the
amended and restated security agreement dated as of December 11, 2014 (the
“Second Security Agreement Amendment”).

 

AGREEMENTS

 

NOW THEREFORE in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

--------------------------------------------------------------------------------


 

3.                                      Amendments

 

3.1                               The Amended and Restated Security Agreement be
and is hereby amended as follows:

 

(a)                                 Recital C is deleted in its entirety and
replaced as follows:

 

“Vendor, the Purchaser, Thompson Creek and Royal Gold desired to amend and
restate the original purchase agreement in it entirety and have therefore
entered into an amended and restated gold purchase and sale agreement dated
December 14, 2011 as amended by the first amendment to amended and restated
purchase and sale agreement dated as of August 8, 2012 and by the second
amendment to amended and restated purchase and sale agreement dated as of
December 11, 2014 (the “Purchase Agreement”).

 

(b)                                 The definition of Security Agreement as
defined in Schedule 1.1 is hereby deleted and replaced with the following:

 

““Security Agreement” means this amended and restated security agreement as
amended by the first amendment to amended and restated security agreement dated
as of August 8, 2012 and by the second amendment to amended and restated
security agreement dated as of December 11, 2014 and all schedules attached
thereto.  All uses of the words “hereto”, “herein”, “hereof”, “hereby” and
“hereunder” and similar expressions refer to this Security Agreement and not to
any particular section or portion of it.  References to an “Article”, “Section”,
“Subsection” or “Schedule” refer to the applicable article, section, subsection
or schedule of this Security Agreement.”

 

4.                                      General

 

4.1                               Except as otherwise expressly provided by this
Second Security Agreement Amendment, all terms, conditions and provisions of the
Amended and Restated Security Agreement as amended by First Security Agreement
Amendment shall remain unchanged.  It is declared and agreed by each of the
parties that the Amended and Restated Security Agreement, as amended by the
First Security Agreement Amendment and this Second Security Agreement Amendment
shall continue in full force and effect, and that the Amended and Restated
Security Agreement, the First Security Agreement Amendment and this Second
Security Agreement Amendment shall be read and construed as one instrument.

 

4.2                               This Second Security Agreement Amendment may
be executed in one or more counterparts, and by the parties in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Second Security
Agreement Amendment by telecopy or electronic scan shall be effective as
delivery of a manually executed counterpart of this Second Security Agreement
Amendment.

 

TO EVIDENCE THEIR AGREEMENT each of the parties has executed this Second
Security Agreement Amendment on the respective dates appearing below.

 

TERRANE METALS CORP.

 

 

 

By:

/s/ Pamela L. Saxton

 

Authorized Signatory

 

 

 

Dated:

12/11/14

 

 

 

 

RGLD GOLD AG

 

 

 

 

By:

/s/ Bruce C. Kirchhoff

 

Authorized Signatory

 

 

 

Dated:  12/11/14

 

 

2

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO THE AMENDED AND RESTATED SECURITY AGREEMENT FLOATING CHARGE
DATED AS OF DECEMBER 11, 2014.

 

BETWEEN:

 

TERRANE METALS CORP., a company amalgamated under the laws of British Columbia
by amalgamation of 0888046 B.C. Ltd. and Terrane Metal Corp., 26 West Dry Creek
Circle, Littleton, Colorado 80120 (Fax No. 303 761 7420)

 

(“Vendor”)

 

AND:

 

RGLD GOLD AG (formerly known as RGL ROYALTY AG), a corporation incorporated
under the laws of Switzerland, c/o SchelPart AG, Baarerstrasse 71, 6300 Zug,
Switzerland (Fax No. +41 41 530 1433)

 

(the “Purchaser”)

 

BACKGROUND

 

Q.                                    Vendor, the Purchaser, Royal Gold, Inc., a
corporation organized under the laws of the State of Delaware, and Thompson
Creek Metals Company Inc., a company governed by the laws of the Province of
British Columbia, are parties to a gold purchase and sale agreement dated
October 20, 2010 (the “Original Purchase Agreement”).

 

R.                                    Pursuant to the terms of the Original
Purchase Agreement, Vendor executed and delivered to the Purchaser a security
agreement floating charge dated as of October 20, 2010 which created a security
interest in the Collateral as therein defined (the “Original Security
Agreement”).

 

S.                                      Vendor, the Purchaser, Thompson Creek,
and Royal Gold desired to amend and restate the Original Purchase Agreement in
its entirety and have therefore entered into an amended and restated gold
purchase and sale agreement dated December 14, 2011 (the “Amended Purchase
Agreement”).

 

T.                                     Pursuant to the terms of the Amended
Purchase Agreement, Vendor executed and delivered to the Purchaser an amended
and restated security agreement floating charge dated as of December 14, 2011
which created a security interest in the Collateral as therein defined (the
“Amended and Restated Security Agreement”).

 

U.                                    Vendor, the Purchaser, Thompson Creek and
Royal Gold desired to amend the Amended Purchase Agreement and therefore entered
into a first amendment to amended and restated purchase and sale agreement dated
as of August 8, 2012 (the “First PSA Amendment”).

 

V.                                    Pursuant to the terms of the First PSA
Amendment, the Vendor and the Purchaser amended the Amended and Restated
Security Agreement on the terms set forth in a first amendment to the amended
and restated security agreement dated as of August 8, 2012 (the “First Security
Agreement Amendment”).

 

W.                                 Vendor, the Purchaser, Thompson Creek and
Royal Gold desire to make certain further amendments to the Amended Purchase
Agreement and have therefore entered into a second amendment to amended and
restated purchase and sale agreement dated as of December 11, 2014 (the “Second
PSA Amendment”).

 

X.                                    It is a condition of the Second PSA
Amendment that the Vendor and the Purchaser amend the Amended and Restated
Security Agreement on the terms set forth in this second amendment to the
amended and restated security agreement dated as of December 11, 2014 (the
“Second Security Agreement Amendment”).

 

AGREEMENTS

 

NOW THEREFORE in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

--------------------------------------------------------------------------------


 

5.                                      Amendments

 

5.1                               The Amended and Restated Security Agreement be
and is hereby amended as follows:

 

(a)                                 Recital C is deleted in its entirety and
replaced as follows:

 

“Vendor, the Purchaser, Thompson Creek and Royal Gold desired to amend and
restate the original purchase agreement in it entirety and have therefore
entered into an amended and restated gold purchase and sale agreement dated
December 14, 2011 as amended by the first amendment to amended and restated
purchase and sale agreement dated as of August 8, 2012 and by the second
amendment to amended and restated purchase and sale agreement dated as of
December 11, 2014 (the “Purchase Agreement”)”.

 

(b)                                 The definition of Security Agreement as
defined in Schedule 1.1 is hereby deleted and replaced with the following:

 

““Security Agreement” means this amended and restated security agreement as
amended by the first amendment to amended and restated security agreement dated
as of August 8, 2012 and by the second amendment to amended and restated
security agreement dated as of December 11, 2014 and all schedules attached
thereto.  All uses of the words “hereto”, “herein”, “hereof”, “hereby” and
“hereunder” and similar expressions refer to this Security Agreement and not to
any particular section or portion of it.  References to an “Article”, “Section”,
“Subsection” or “Schedule” refer to the applicable article, section, subsection
or schedule of this Security Agreement.”

 

6.                                      General

 

6.1                               Except as otherwise expressly provided by this
Second Security Agreement Amendment, all terms, conditions and provisions of the
Amended and Restated Security Agreement as amended by First Security Agreement
Amendment shall remain unchanged.  It is declared and agreed by each of the
parties that the Amended and Restated Security Agreement, as amended by the
First Security Agreement Amendment and this Second Security Agreement Amendment
shall continue in full force and effect, and that the Amended and Restated
Security Agreement, the First Security Agreement Amendment and this Second
Security Agreement Amendment shall be read and construed as one instrument.

 

6.2                               This Second Security Agreement Amendment may
be executed in one or more counterparts, and by the parties in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Second Security
Agreement Amendment by telecopy or electronic scan shall be effective as
delivery of a manually executed counterpart of this Second Security Agreement
Amendment.

 

SIGNATURES APPEAR ON THE FOLLOWING PAGE

 

2

--------------------------------------------------------------------------------


 

TO EVIDENCE THEIR AGREEMENT each of the parties has executed this Second
Security Agreement Amendment on the respective dates appearing below.

 

 

 

Execution
Date

 

Party(ies) Signature(s)
(ALL SIGNATURES TO

Officer Signature(s)

 

Y

 

M

 

D

 

BE IN BLACK INK)

 

 

 

 

 

 

 

 

 

/s/ Sandra J. Yokooji

 

14

 

12

 

11

 

TERRANE METALS CORP., by its authorized signatory(ies)

(Signature)

 

 

 

 

 

 

 

 

Sandra J. Hokooji

 

 

 

 

 

 

 

/s/ Pamela L. Saxton

(Print Name)

 

 

 

 

 

 

 

Print name: Pamela L. Saxton

2279 S Yosemite Cir, Denver, CO 80231

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

(Professional Capacity)

 

 

 

 

 

 

 

 

 

 

OFFICER CERTIFICATION:

 

Your signature constitutes a representation that you are a solicitor, notary
public or other person authorized by the Evidence Act, R.S.B.C. 1996, c. 124, to
take affidavits for use in British Columbia and certifies the matters set out in
Part 5 of the Land Title Act as they pertain to the execution of this
instrument.

 

 

 

Execution
Date

 

Party(ies) Signature(s)
(ALL SIGNATURES TO

Officer Signature(s)

 

Y

 

M

 

D

 

BE IN BLACK INK)

 

 

 

 

 

 

 

 

 

/s/ Janet Lynn Reed

 

14

 

12

 

11

 

RGLD GOLD AG, by its authorized signatory(ies)

(Signature)

 

 

 

 

 

 

 

 

Janet Reed

 

 

 

 

 

 

 

/s/ Bruce C. Kirchhoff

(Print Name)

 

 

 

 

 

 

 

Print name: Bruce C. Kirchhoff

1660 Wynkoop St, Ste 1000, Denver, CO 80202

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

(Professional Capacity)

 

 

 

 

 

 

 

 

 

OFFICER CERTIFICATION:

 

Your signature constitutes a representation that you are a solicitor, notary
public or other person authorized by the Evidence Act, R.S.B.C. 1996, c. 124, to
take affidavits for use in British Columbia and certifies the matters set out in
Part 5 of the Land Title Act as they pertain to the execution of this
instrument.

 

3

--------------------------------------------------------------------------------